Per Curiam.
Movant complains that the court erred in charging the jury: “I charge you further, gentlemen, that you look to the defendant’s statement in this ease and see whether or not the defendant in his statement admitted the killing of the deceased, Bud Yates. Now the circumstances surrounding him at the time he shot and killed Bud Yates, if you find that he did shoot and kill Bud Yates, you must gather from the testimony in the case, all the evidence in the case, and from the defendant’s statement. I charge you that should you find that the defendant admitted killing Bud Yates, the law then places upon the defendant the burden of satisfying the jury that he was justified under some rule of law, unless the evidence in the case against him shows justification or mitigation.” “Movant assigns this charge as error, for the reason that it was confusing to the jury and misleading to them, in that the court informed the jury ‘that should you find that the defendant admitted killing Bud Yates, the law then places upon the defendant the burden of satisfying the jury that he was justified under some rule of law, unless the evidence in the case against him shows justification or mitigation.’ For the reason that' if the defendant in making the statement or admission referred to in this charge admitted the killing, but at the same time and in the same admission stated facts or circumstances showing justification upon his part, then he would not be required to resort to ‘the evidence in the case against him’ to show justification or mitigation, as herein charged; and the instructions of the jury herein complained of eliminated from the jury’s consideration any statement or admission or confessions made by the defendant as to how the killing was done which showed a justification, and restricted the jury to ‘the evidence in the case against the defendant’ for him to show that he was justified.” Held: Under the ruling in Mann v. State, 124 Ga. 760 (53 S. E. 324, 4 L. R. A. (N. S.) 934), and subsequent cases following that case, this ground of the motion for new trial shows reversible error.

Judgment reversed.


All the Justices concur.

FF. I. Geer, for plaintiff in error.
George M. Napier, attorney-general, B. T. Gastellow, solicitor-general, T. R. Gress, assistant attorney-general, R. R. Arnold, and R. C. Hill, contra.